Citation Nr: 1543230	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for dizziness, to include as secondary to service-connected sarcoidosis.

2. Whether new and material evidence has been received to reopen a claim of service connection for an ear disorder, to include tinnitus, and to include as secondary to sarcoidosis.  

3. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include as secondary to sarcoidosis.  

4. Entitlement to service connection for a right knee disability, to include as secondary to sarcoidosis.  

5. Entitlement to service connection for a left knee disability, to include as secondary to sarcoidosis.  

6. Entitlement to service connection for a right thigh disability, to include as secondary to sarcoidosis.  

7. Entitlement to service connection for a left thigh disability, to include as secondary to sarcoidosis.  

8. Entitlement to service connection for right arm numbness, to include as secondary to service-connected sarcoidosis and sarcoid myocarditis.  

9. Entitlement to service connection for left arm numbness, to include as secondary to sarcoidosis and sarcoid myocarditis.  

10. Entitlement to service connection for right leg numbness, to include as secondary to sarcoidosis and sarcoid myocarditis.  

11. Entitlement to service connection for left leg numbness, to include as secondary to sarcoidosis and sarcoid myocarditis.  

12. Entitlement to a rating in excess of 30 percent for sarcoidosis.  

13. Entitlement to a rating in excess of 10 percent for sarcoid myocarditis.  

14. Entitlement to a compensable rating for chronic urethritis.  

15. Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2006 and July 2010 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen claims of service connection for dizziness, an ear disorder, and a low back disability, each to include as secondary to service-connected sarcoidosis; denied claims of service connection for right and left knee disabilities, right and left thigh disabilities, and numbness of both arms and both legs; and denied ratings in excess of 30 percent for sarcoidosis, in excess of 10 percent for sarcoid myocarditis including premature ventricular contractions, and compensable ratings for chronic urethritis and for hemorrhoids.  In June 2015, a hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the Veteran's record.  Additional evidence (including a newspaper article from the New York Times about the Navy's investigation of lung disorders in sailors, excerpts from an online discussion forum on sarcoidosis, and copies of evidence already of record) was received without a waiver of RO initial consideration at and immediately following the hearing.  

At the June 2015 hearing, the Veteran (via his representative) clarified that he seeks service connection for numbness of both arms and both legs, to include as secondary to service-connected sarcoidosis and sarcoid myocarditis, not as secondary to mitral valve prolapse (which is not service connected).  He also clarified that he seeks service connection for disabilities of both knees and both thighs, to include as secondary to service-connected sarcoidosis.  The Board has recharacterized the issues on appeal accordingly.  [The Veteran did not appeal the July 2010 rating decision denial of a total disability rating based on individual unemployability (TDIU).]  

Various claims seeking service connection or to reopen claims of service connection for a skin disability, a neck disability, bilateral hearing loss, bilateral carpal tunnel syndrome, and a foot disorder, to include as due to sarcoidosis, were raised in a January 2009 claim and an August 2015 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).   

The issues of service connection for a low back disability, on de novo review; service connection for right and left knee disabilities, right and left thigh disabilities, numbness of both arms, numbness of both legs; and regarding the ratings for sarcoidosis, sarcoid myocarditis, chronic urethritis, and hemorrhoids are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1. An unappealed July 2008 rating decision denied the Veteran service connection for dizziness, to include as secondary to service-connected sarcoidosis, based essentially on findings that any such disability was not manifested in service, and is not shown to be related to his service or the sarcoidosis.  

2. Evidence received since the July 2008 rating decision pertaining to the claim of service connection for dizziness is cumulative or redundant.  

3. An unappealed May 2006 rating decision denied the Veteran service connection for an ear disorder, to include tinnitus, and to include as secondary to sarcoidosis, based essentially on findings that such disorder was not manifested in, or shown to be related to, his service or to his sarcoidosis.

4. Evidence received since the May 2006 rating decision does not tend to show that an ear disorder was manifested in service, or is related to the Veteran's service or to his sarcoidosis; does not relate to an unestablished fact necessary to substantiate the claim of service connection for an ear disorder, to include tinnitus; and does not raise a reasonable possibility of substantiating such claim.  

5. An unappealed February 2004 rating decision denied the Veteran service connection for a low back disability based on the finding that such disability was not shown.  

6. Evidence received since the February 2004 rating decision includes an August 2005 VA treatment record noting that thoracic spine X-rays showed degenerative changes, a March 2006 VA examination report noting a lumbar spine MRI showed degenerative disc disease, and June and August 2003 statements by the Veteran asserting that he has had back problems since service and that his back hurts worse during a sarcoidosis flare-up; relates to unestablished facts necessary to substantiate the claim of service connection for a low back disability, to include as secondary to sarcoidosis; and raises a reasonable possibility of substantiating such claim.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim of service connection for dizziness may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2. New and material evidence has not been received, and the claim of service connection for an ear disorder, to include tinnitus, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  
3. New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in January 2009, VA provided the Veteran Kent compliant notice.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2015 hearing, the undersigned discussed the evidence needed to reopen the claims of service connection for dizziness, an ear disorder, and a low back disability that was lacking, and identified evidence that could be secured.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A May 2010 formal finding by the RO indicates that VA treatment records from the Jackson VA medical center for the period of 1979 to August 21, 2005 are unavailable, and that all efforts to obtain those records have been exhausted; the Veteran was advised of that finding in May 2010 correspondence.  VA has not provided the Veteran an examination in connection with the petitions to reopen claims of service connection for dizziness, an ear disorder, and a low back disability.  38 U.S.C.A. § 5103A(d).  VA's duty to assist by arranging for an examination or securing a medical opinion is not triggered unless a previously finally denied claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Dizziness

The Veteran's original claim of service connection for dizziness, to include as secondary to sarcoidosis, was denied by a May 2006 rating decision based essentially on findings that chronic dizziness was not manifested in service, or shown to be related to his service or to his sarcoidosis.  A January 2007 rating decision from which the Veteran did not perfect an appeal continued the denial. An unappealed July 2008 rating decision declined to reopen the claim, and is the last prior final rating decision in the matter.  

The instant appeal arises from the January 2009 application to reopen the claim of service connection for dizziness (but did not express disagreement with the July 2008 rating decision).  The dizziness has been diagnosed as benign paroxysmal positional vertigo, and the AOJ considered that diagnosis in its July 2008 denial.  

Evidence of record at the time of the July 2008 rating decision included the Veteran's STRs, which include a June 1970 service separation examination report that is silent for findings or diagnosis of dizziness.  In an associated report of medical history, the Veteran reported occasional mild to moderate dizziness since 1968, lasting up to 5 minutes.  It was noted that he had not sought treatment and that the last time it occurred was in May 1970.  The STRs are otherwise silent for complaints, treatment, findings, or diagnosis related to dizziness.  

September 1971 and May 1973 VA examination (for sarcoidosis and urethritis) reports are also silent for any complaints, findings, or diagnosis related to dizziness.  

A September 1994 VA treatment record shows that the Veteran reported that he has had dizziness on and off since sarcoidosis was diagnosed in 1968.  He could not recall if he had dizziness on prednisone, and reported that he had not taken prednisone in 4 years.  The diagnoses were sarcoidosis and dizziness.  

On May 1998 VA examination (for skin diseases), the Veteran reported dizziness sometimes associated with chest pain.  

VA treatment records show that in February 2001, the Veteran reported dizziness while walking.  In March 2001, he reported dizziness over the last couple days upon rising from a seated position.  

Private treatment records from DCH Regional Medical Center show that in January 2003 the Veteran was seen for chest pain when he coughed.  He denied any dizziness associated with the chest pain.  
On August 2003 VA examination (for heart and respiratory disorders), the Veteran denied dizziness.  

In a December 2005 statement, the Veteran claimed that his chest pains and dizziness are associated with his sarcoidosis.  He stated that Meclizine was prescribed for dizziness by VA, but that his doctor advised him to discontinue it because it could cause his dizziness to worsen.  He had chest pains for 2 days and on the third day he lost all equilibrium.  

December 2005 and January 2006 VA treatment records show that the Veteran reported the acute onset of vertigo after Thanksgiving 2005.  He indicated that the dizziness started 2 days before he had a sarcoid flare-up, and was placed on prednisone.  He endorsed having vertigo when he bent over or turned his head a certain way.  The diagnosis was vertigo, likely benign positional.  The evaluating physician noted that she suspected there was an overlying central nervous system component, and opined that "this is likely due to his sarcoid and recent sarcoid flare ups."  Electronystagmogram (ENG) testing was normal, and the assessment was probable benign paroxysmal positional vertigo of the right lateral semicircular canal.  

In a February 2006 statement, the Veteran claimed that his dizziness is a side effect of the prednisone he had prescribed.  He stated that he reported dizziness in August 2003, but his report was not noted.  He related he has dizziness when he turns his head suddenly.  

February 2006 VA treatment records show that the Veteran reported continued vertigo.  A brain MRI did not reveal any abnormality.   

In a March 2006 statement, the Veteran asserted that his dizziness with loss of balance might be a neurological manifestation of sarcoidosis.  

An April 2006 VA treatment record shows the Veteran reported a history of intermittent vertigo, which had been somewhat positional in the past.  He endorsed decreased positional vertigo and new symptoms of intermittent static vertigo.  It was noted that he had a history of sarcoidosis which could be a compounding factor.  The assessment was vertigo, possibly benign paroxysmal positional vertigo.  A December 2005 carotid Doppler was normal; an ENG and brain MRI were normal.  

On March 2006 VA examination, the examiner opined that the Veteran's symptoms of vertigo "are not likely due to cardiac involvement with sarcoidosis, but rather are suggestive of a neurological disorder including atypical migraine which could be related to sarcoidosis."  It was noted that this determination would best be made by a neurologist.  On another VA examination (also in March 2006), the examiner noted that the claims file was not available for review.  It was noted that a work-up by VA treatment providers had not found a specific cause for the Veteran's intermittent complaints of vertigo.  He reported his last episode of vertigo was in November, and denied any current problems with vertigo.  

VA treatment records show a July 2006 complaint of vertigo.  It was noted that a brain MRI did not reveal any abnormality and ENG testing was normal.  The diagnosis was symptoms like benign paroxysmal positional vertigo.  Meclizine was prescribed.  On August 2006 follow up for benign paroxysmal positional vertigo the Veteran reported that he did not have vertigo for 3 weeks after he started exercise but it came back, and he now had vertigo whenever he turned his head to the side or stood.  An MRI of the head did not reveal any intracranial abnormality.  Cervical spine X-rays revealed mild degenerative changes.  The assessment was typical for benign paroxysmal positional vertigo.  

In September and November 2006 statements, the Veteran asserted that dizziness became manifest in service and persisted, and worsened in November 2005.  

A February 2007 VA treatment record notes vertigo and that the Veteran was on medication for the problem.  

In April 2007, the Veteran asserted that in his discussions with doctors sarcoidosis was identified as playing a major role in the onset of dizziness.  

In June and August 2007 statements, the Veteran asserted that mild dizziness was initially noted in service, and that it has since recurred and worsened.  He stated that the condition is related to sarcoidosis because the sickness he feels during a sarcoidosis attack can be felt during a dizziness spell, although they do not always occur simultaneously.  

VA treatment records note an impression of vertigo in February 2007.  In May 2007, the Veteran reported dizziness, and that prescribed Meclizine was helping.  An August 2007 record notes an impression of dizziness.  

A January 2008 VA treatment record shows that the Veteran reported chronic dizziness since 1968.  The diagnosis was vertigo.  

In a March 2008 statement, the Veteran asserted that 2 doctors related his dizziness to sarcoidosis.  He indicated that different doctors seem to have different views on the nature of the underlying condition and why it behaves as it does.  

Evidence received since the July 2008 rating decision includes a February 2009 statement by the Veteran indicating that 2 doctors have related his dizziness to sarcoidosis, and that different doctors seem to have different views on what the condition is and why it behaves as it does.  

In an August 2015 statement, the Veteran related that from 1972 to 1981 his dizziness was mild to moderate.  In the 1980s the symptoms were severe in relation to flare-ups of sarcoidosis.  The treatments for sarcoidosis seemed to also help with the dizziness.  By the late 1990s and early 2000s the condition required increased treatment.  He stated that he has had persistent dizziness since 2006 requiring long-term drug therapy.  He asserted that the dizziness that started in 1968, and was later diagnosed as vertigo, is secondary to his sarcoidosis.  

Evidence received since the July 2008 rating decision consists solely of statements from the Veteran that are cumulative and redundant of statements made in connection with his March 2008 petition to reopen the claim of service connection for dizziness.  He previously asserted that his sarcoidosis had persisted since service, and was related to his sarcoidosis.  A September 1994 VA treatment record notes his reports of ongoing dizziness since the onset of sarcoidosis in service.  Notably, in the July 2008 denial, the AOJ considered physicians' opinions regarding a nexus between dizziness and sarcoidosis.  The Veteran's February 2009 assertion that doctors have related his dizziness to sarcoidosis is redundant of his prior such assertion in March 2008 (and is not new).  He has not identified any new medical opinions for VA to obtain, nor has he submitted any new evidence supporting the alleged link between his dizziness and the sarcoidosis.  The Board finds that the additional submissions since the July 2008 rating decision do not include any new evidence pertaining to the claims of service connection for dizziness, to include as secondary to service-connected sarcoidosis.  In essence, what the Veteran seeks is readjudication and allowance of his claim based on the same evidence as was in the record at the time of the July 2008 rating decision.  Such is expressly prohibited.  See 38 U.S.C.A. § 7105.  Consequently, the claim of service connection for dizziness, to include as secondary to service-connected sarcoidosis may not be reopened.  The appeal in this matter must be denied.  

Ear Disorder

In his February 2006 (original) claim, the Veteran described his ear disorder as "[m]y hearing is such that I hear constant sounds (like crickets) in my ears."  That claim of service connection for an ear disorder, to include as secondary to sarcoidosis, was denied by a May 2006 rating decision based essentially on findings that a disorder of either ear was not shown in service, and such disability is unrelated to his service or his service-connected sarcoidosis.  The May 2006 rating decision specifically considered the Veteran's reports of "crickets buzzing" in the ears, which was diagnosed as tinnitus on January 2006 VA treatment.  The Veteran did not appeal the May 2006 rating decision, and no new and material evidence was received within a year following that denial; the May 2006 rating decision therefore became final.  See 38 U.S.C.A. § 7105.  

The instant appeal arises from a January 2009 application to reopen the claim of service connection for an ear disorder, to include as secondary to service-connected sarcoidosis.  In a January 2009 VA Form 21-526 (Application for Compensation), the Veteran sought service connection for an "ear infection" and "loss of hearing."  He described his "hearing problem" as "ear aches" and "hear[ing] noise in [his] ear constantly."  As the claims of service connection for ear pain, to include an ear infection, and for hearing loss are distinct from the symptom cluster (diagnosed as tinnitus) adjudicated in the May 2006 rating decision, the Board finds that the January 2009 VA Form 21-526 is a petition to reopen a claim of service connection for an ear disorder, to include tinnitus; and a new claim of service connection for hearing loss.  See Boggs, 520 F.3d at 1335-36; Velez, 23 Vet. App. at 204.  As the AOJ has not adjudicated a claim of service connection for hearing loss, such claim has been referred to the AOJ.  

The analysis turns to whether new and material evidence has been received to reopen the claim of service connection for an ear disorder with tinnitus.  Evidence of record at the time of the May 2006 rating decision included STRs, which show that on June 1970 service separation examination the Veteran's ears were normal; in an associated report of medical history, he denied ear trouble.  The STRs are otherwise silent for complaints, treatment, findings, or diagnosis related to either ear.  

On September 1971 and May 1973 VA examinations, no ear abnormalities were noted.  

A January 1979 private treatment (for chest pain) record from J.M., M.D., shows that the Veteran denied any significant ringing or buzzing in the ears.  His ears were normal on clinical evaluation.  

Private treatment records from DCH Regional Medical Center show that in January 2003 the Veteran's ears were normal on clinical evaluation.  

In December 2005 and February 2006 statements, the Veteran asserted that he hears constant cricket like sounds in his ears.  

A January 2006 VA treatment record notes the Veteran reported tinnitus.  He denied any ear tenderness, pain, or drainage.  The ears were normal on clinical evaluation, except for a partial effusion present in both middle ear spaces.  On follow up, it was noted that the Veteran had not experienced any significant hearing loss, and had baseline tinnitus which was unchanged since his vertigo episodes began.  

In a March 2006 statement, the Veteran asserted that the sounds in his ears might be neurological symptoms of sarcoidosis.  

Evidence received since the May 2006 rating decision includes the Veteran's January 2009 application to reopen the claim of service connection for an ear disorder, in which he asserted that he constantly hears noise in his ear.  

An October 2008 VA treatment record notes that the Veteran was seen for excessive ear wax.  In December 2008, he had a small amount of cerumen removed from the right ear and a large cerumen plug removed from the left ear.  The ears were otherwise normal on clinical evaluation.  

A December 2008 VA treatment records show that the Veteran was evaluated for complaints of being hard of hearing for 3-4 years with tinnitus most of the time.  The impression was sensorineural hearing loss.  

In an August 2015 statement, the Veteran asserted that he began experiencing hearing loss and noises in both ears in 2005, and that the condition is related to his sarcoidosis.  

The Veteran's claim of service connection for an ear disorder, to include tinnitus, was previously denied based essentially on findings that a disorder of either ear was not manifested in, or shown to be related to, his service or to his service-connected sarcoidosis.  For evidence to be new and material it would have to relate to these unestablished facts and raise a reasonable possibility of substantiating the claim; i.e., it would have to tend to show that a current ear disorder (tinnitus) was manifested in service, or is otherwise related to his service or to his service-connected sarcoidosis.  None of the newly submitted evidence is new evidence that positively addresses such unestablished facts.  Evidence received since the May 2006 rating decision consists of statements by the Veteran that are cumulative and redundant of statements made in connection with his February 2006 claim.  His assertion that an ear disorder manifested by noises in the ears, diagnosed as tinnitus by VA treatment providers, is related to his service-connected sarcoidosis was of record at the time of the May 2006 denial, and is thus not new.  VA treatment records since May 2006 are new, to the extent that they were not in the record at the time of the previous final denial.  However, they are not material because they do not relate to an unestablished fact necessary to substantiate the claim of service connection for an ear disorder, to include tinnitus.  None of the additional evidence received since the May 2006 rating decision tends to relate an ear disorder, to include tinnitus, to service or to the Veteran's service-connected sarcoidosis; therefore the additions to the record do not raise a reasonable possibility of substantiating the claim.  Therefore, the additional evidence received since the May 2006 rating decision is not new and material, and the claim of service connection for an ear disorder, to include tinnitus, may not be reopened.  

Low Back

The Veteran's February 1995 (original) claim of service connection for a low back disability, which he described as "pain...from the top of [his] shoulder to the lower part of [his] back," was denied by an August 1995 rating decision based essentially on findings that his spondylitis of the lumbar spine was not manifested in, or within one year following, service, and was not shown to be related to his service or his service-connected sarcoidosis.  He did not appeal the August 1995 decision, and no additional evidence was received within the year following.  Consequently, the August 1995 rating decision became final.  See 38 U.S.C.A. § 7105.  An application to reopen the claim of service connection for a low back disability manifested by back pain was denied by an unappealed February 2004 rating decision based (inexplicably, as spondylitis had been diagnosed ) on a finding that a low back disability was not shown.  That rating decision is the last final adjudication in this matter.  

The Veteran initiated an appeal of a May 2006 denial of his petition to reopen this claim.  During the pendency of the appeal, a July 2010 rating decision again denied his application to reopen the claim.  He perfected an appeal of the May 2006 rating decision following the September 2012 issuance of a statement of the case (SOC).  

The Veteran seeks service connection for a low back disability manifested by back pain.  The diagnoses submitted in connection with his previously denied claims of service connection for a low back disability included acute musculoskeletal disorders with severe backache with spondylitis and degenerative disc and joint disease and annular tears of the thoracolumbar spine.  The instant appeal involves a claim of service connection for a low back disability based on the same diagnoses; therefore, the claim is appropriately characterized as a petition to reopen the previously denied claim.  See Boggs, 520 F.3d at 1335-36.  The analysis now turns to whether new and material evidence has been received to reopen the claim since the February 2004 rating decision (the last final denial).  

Evidence of record at the time of the February 2004 rating decision included STRs, which are silent for complaints, treatment, findings, or diagnosis pertaining to the low back.  On June 1970 service separation examination, the Veteran's spine was normal; in an associated report of medical history, he denied back trouble of any kind.  

On September 1971 and May 1973 VA examinations, no low back abnormalities were noted.  

VA treatment records show that in May 1979 the Veteran reported "catchy" pain in the left lower back of 11/2 weeks duration; he denied sustaining a back injury.  May 1979 lumbar spine X-rays did not reveal any significant abnormality.  

A September 1979 statement from J.K., M.D., indicates that he last saw the Veteran (for complaints of low back pain) in May 1979.  

In a February 1995 statement, the Veteran asserted that his sarcoidosis had begun affecting his back.  He stated that he was unable to work due to his back problems.  

A February 1995 statement from M.K., M.B.B.S., indicates that for the past 3 years he treated the Veteran for acute musculoskeletal problems with severe backache.  

In an August 1998 statement, the Veteran asserted that he has pain that moves to his back, particularly in the cold months.  He stated that there are times when he cannot lift his arms due to back and chest pain.  

In a February 1999 statement, the Veteran asserted that he had pain down his spine which at times does not allow him to move his back.  

VA treatment records show that in September 2000 the Veteran reported the onset of low back pain after working under his car 1-2 days prior.  The diagnosis was resolving low back pain.  In February 2001, he reported back pain of 2-3 years duration, worse in the past 6-8 months, and radiating bilateral leg pain.  The impression was low back pain with right S1 radiculopathy.  It was noted that in view of his sarcoid, there is a small chance that he does not have the usual osteoarthritis and herniated disc to account for his symptoms.  In September 2001, he reported low back pain radiating down the right leg of a month's duration.  October 2001 through January 2002 VA treatment records note a lumbar spine MRI revealed torn annulus fibrosis.  The diagnosis was low back pain, possibly mechanical.  An April 2002 lumbar spine MRI revealed bulging discs.  The diagnosis was low back pain with radicular symptoms.  In June 2002, he reported low back pain.  An MRI revealed degenerative disc and joint disease and annular tears, and an EMG was normal.  In April and July 2003, he was again seen for complaints of back pain.  

Private treatment records from DCH Regional Medical Center show that in January 2003 the Veteran reported a history of back problems.

In June and August 2003 statements, the Veteran asserted that he has had back problems since service, and that his back hurts worse during flare-ups of sarcoidosis.  

Evidence received since the February 2004 rating decision includes VA treatment records that note general complaints of low back pain.  An August 2005 VA treatment record notes that thoracic spine X-rays revealed degenerative changes.  

In his February 2006 petition to reopen the claim of service connection for a low back disability, the Veteran asserted that he has constant low back pain due to the service-connected sarcoidosis.  

In a March 2006 statement, the Veteran asserted that his back pain might be associated with neurological symptoms due to sarcoidosis.  

On March 2006 VA examination, the examiner noted that a lumbar spine MRI showed multiple levels of degenerative disc disease but no root compression.  The examiner indicated that neurologic examination of the Veteran was normal with no evidence of any central or peripheral nervous system involvement by sarcoid at this time.

In a February 2009 statement, the Veteran asserted that his low back disability had been diagnosed as a fused spine.

A January 2012 statement from A.R., the Veteran's wife, indicates that the Veteran has a back problem that has existed for many years.  

May 2015 private treatment records from Magnolia Rehabilitation Physical Therapy show that the Veteran participated in physical therapy for his spine.  

In an August 2015 statement, the Veteran asserted that his low back disability is related to sarcoidosis.  His submission included a private treatment record from M.K., M.B.B.S, that shows a March 1995 diagnosis of lumbosacral spine strain.  

The February 2004 rating decision denial of service connection for a low back disability was based on a finding that such disability was not shown.  Evidence received since the February 2004 rating decision includes an August 2005 VA treatment record that indicates thoracic spine X-rays revealed degenerative changes, a March 2006 VA examination report that indicates a lumbar spine MRI revealed degenerative disc disease, and June and August 2003 statements by the Veteran asserting that he has had back problems since service and that his back pain increases during sarcoidosis flare-ups.  This evidence was not in the record in February 2004, and is thus new.  It pertains to unestablished facts necessary to substantiate the claim of service connection for a low back disability, to include as secondary to service-connected sarcoidosis, as it tends to suggest that the Veteran has a current back disorder that by virtue of becoming symptomatic during sarcoidosis flare-ups may be related to that service-connected disability.  His statements regarding continuity of back problems since service are deemed credible for the purpose of reopening the claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Such evidence clearly meets the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the additional evidence received is both new and material, and that the claim of service connection for a low back disability, to include as secondary to service-connected sarcoidosis may be reopened.  De novo consideration of the claim is addressed in the remand below.  


ORDER

The appeals to reopen claims of service connection for dizziness and for an ear disorder to include tinnitus, both to include as secondary to service-connected sarcoidosis, is denied.  

The appeal to reopen a claim of service connection for a low back disability is granted.  


REMAND

As the Board has reopened the claim of service-connection for a low back disability, the analysis proceeds to de novo review of such claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO initial consideration unless there is a waiver of such consideration by the Veteran or the Board finds that no prejudice would result from the Board's initial adjudication of the reopened claim.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his reopened claim at this time.  Accordingly, a remand to afford the AOJ opportunity for initial consideration of the reopened claim (following further development indicated) is necessary.  

The evidence the Veteran has submitted includes a March 2006 VA examination report and an August 2005 treatment record that show current diagnoses of a thoracolumbar spine disability.  The record also contains lay statements suggesting that his low back disability might be related to service and might be aggravated by his service-connected sarcoidosis.  In June and August 2003 statements, he asserted that he has had back problems since service, and that his back hurts worse during sarcoidosis flare-ups.  Accordingly, the low threshold standard (for determining when an examination to secure a medical opinion is necessary) endorsed by the Court n McLendon v. Nicholson, 20 Vet. App. 27 (2006) is met in this matter, and an examination to secure a medical nexus opinion is necessary.  

At the June 2015 hearing, the Veteran testified that his service-connected sarcoidosis, sarcoid myocarditis, chronic urethritis, and hemorrhoids have increased in severity since his most recent VA examination in July 2009.  He stated that he now takes prednisone daily about 4-5 months a year for the sarcoidosis.  Regarding his service-connected sarcoid myocarditis, he testified that activity sometimes causes him to become fatigued, short of breath, or light-headed when he gets up.  He indicated that VA evaluators complete periodic chest X-rays and EKGs.  Regarding his chronic urethritis, the Veteran testified that he has recurrent urinary tract infections due to obstruction that require daily medication and the use of absorbent pads due to inability to control voiding.  He also stated that he has received private treatment for hemorrhoids (which bleed intermittently).  

During the June 2015 hearing, the Veteran (via his representative) clarified that he was seeking service connection for numbness of both arms and both legs secondary to service-connected sarcoidosis and sarcoid myocarditis.  He is competent to report observable symptoms such as numbness (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Additionally, he reports that his knees tend to slip out of socket and become painful while standing, and was fitted with braces for both.  He also relates that he has pain radiating into his thighs.  He believes that his knee/thigh pain may be related to sarcoidosis.  He has not been afforded a VA examination to evaluate his arm and leg numbness, or the bilateral knee and thigh problems, and a VA examination to secure a medical advisory opinion regarding the nature and etiology of these claimed disorders is necessary.  

The Veteran's August 2015 statement asserts that he is unemployed due to his service-connected sarcoidosis, re-raising the claim for a TDIU rating in the context of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

VA treatment records note that the Veteran has reported that he receives income from the Social Security Administration (SSA).  It is not clear from the record whether his SSA income is based on disability or age-related retirement.  Clarification is needed on remand, and if he receives SSA disability benefits records pertaining to the award must be secured (as they are constructively of record).  

Finally, the Veteran receives treatment for his disabilities at the Memphis, Tennessee and Columbus and Jackson, Mississippi VA medical centers (MCs).  Updated records of VA treatment he has received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to clarify whether he is receiving, has received, or has ever applied for SSA disability payments.  If he responds in the affirmative, the AOJ should secure from SSA a copy of their decision on his claim for such benefits and copies of all records considered in connection with the determination on the claim.  
2. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for a low back disability, disabilities of his knees and thighs, numbness of the arms and legs, sarcoidosis, sarcoid myocarditis, urethritis, and hemorrhoids (i.e., those not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all updated records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for such disabilities.  

3. Thereafter, the AOJ should arrange for a neurological examination of the Veteran to determine the existence and likely etiology of any disability manifested by arm and leg numbness.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each disability manifested by numbness of the Veteran's arms and legs.  If none is diagnosed, reconcile that conclusion with the Veteran's reports of such symptoms.  

(b) Please identify the likely etiology of each diagnosed disability entity manifested by numbness of the arms and legs.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service, or was either caused OR aggravated by the Veteran's service-connected sarcoidosis or sarcoid myocarditis?

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should also arrange for an orthopedic examination of the Veteran to ascertain the presence of any knee and/or thigh disabilities, and determine their nature and likely etiology, as well as the nature and etiology of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each knee, thigh, and low back disability found.  If no knee or thigh disability is diagnosed, reconcile that conclusion with the Veteran's reports.  

(b) Please identify the likely etiology for each knee, thigh, and low back disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or greater probability) that such disability is related to the Veteran's service, OR was caused OR aggravated by his service-connected sarcoidosis or sarcoid myocarditis?

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

5. The AOJ should also arrange for the Veteran to be examined by a rheumatologist to determine the current severity of his sarcoidosis.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All manifestations of the sarcoidosis, and related functional impairment, must be described in detail.  His treatment regimen should be noted.  The frequency, duration of, and manifestations and impairment of function during, flare-ups should also be noted.  

6. The AOJ should also arrange for a cardiology examination of the Veteran to determine the current severity of his service-connected sarcoid myocarditis.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for a proper evaluation must be completed.  All findings should be described in detail.  The examiner should describe the nature of all manifestations and related functional impairment.  

7. The AOJ should also arrange for a urology examination of the Veteran to determine the current severity of his chronic urethritis.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  The examiner must note any urinary dysfunction due to the disability and the treatment required (including whether absorbent pads are required, and if so, the frequency of their changes).  

8. The AOJ should also arrange for a proctology examination of the Veteran to determine the severity of his hemorrhoids.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note whether the hemorrhoids are mild or moderate; large or thrombotic with excessive redundant tissue evidencing frequent recurrences; or persistently bleeding and with secondary anemia or with fissures.  All findings, and related functional impairment, should be described in detail.  

9. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims (the claims for increase to encompass TDIU after full development of the matter, and if the Veteran cooperates by submitting such claim upon being provided the appropriate form).  If any claim remaining on appeal continues to be denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case  to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


